 1
                                                                          Judge: Christopher M. Alston
                                                                          Chapter: 7
 2

 3

 4

 5

 6                               UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8

 9
      In Re:
                                                                 Case No:      18-12299
10
      JASON L. WOEHLER,
11                                                               DECLARATION RE POST-
                                       Debtor                    CONVERSION SCHEDULES
12

13             JASON L. WOEHLER hereby states under penalty of perjury under the laws of the State of

14    Washington that the following is true and correct:
15
               I am the debtor herein and make this declaration of my own knowledge pursuant to LBR
16
      1007-1(b). Schedules C, D, G, H and J in Official Form B106 as last filed were substantially
17
      unchanged as of the conversion date with the following possible exceptions:
18
               (1)     The Charles Schwab IRA account balance was $1468, not $3000 as originally listed;
19
               (2)     The filed post-conversion schedules do not include $12,068 of post-petition wages
20
      paid by the debtor’s employer after the petition date to the Chapter 13 trustee and on hand with the
21

22    Chapter 13 trustee as of the conversion date. These funds, which were paid to the debtor by the

23    Chapter 13 trustee after the conversion date, are not property of the estate.

24     10-29-18    Redmond WA                                          /s/ Jason L. Woehler
        Date and Place Signed                                          Jason L. Woehler
25


                                                                                    JAMES E. DICKMEYER, PC
     Declaration - 1                                                              121 Third Avenue PO Box 908
                                                                                 Kirkland, Washington 98083-0908
                                                                                           (425) 889-2324
     Case 18-12299-CMA           Doc 90     Filed 11/02/18       Ent. 11/02/18 16:21:26       Pg. 1 of 1
